The opinion of the Court was delivered by
Murray, Chief Justice.
This cause comes within the rule laid down by us in Russel v. Armador,* in which we decided that the court below, sitting as a jury, must find separately the facts and conclusions of law. The verdict of the court in the present case is insufficient. This rule, however, is not intended to apply to judgments by default.
Judgment reversed as to Groves, and new trial ordered; judgment as to Brown affirmed; costs to abide the event.

 See 2d California Reports, 305.